208 F.2d 41
93 U.S.App.D.C. 134
RICHARDSON,v.UNITED STATES.
Nos. 11341, 11688.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 9, 1953.Decided Nov. 5, 1953.

[93 U.S.App.D.C. 135] Messrs. David Rein and George E. C. Hayes, Washington, D.C., with whom Messrs. James A. Cobb and Joseph Forer, Washington, D.C., were on the briefs, for appellant.  Messrs. George A. Parker and Barrington Parker, Washington, D.C., also entered appearances for appellant in Case No. 11,341.
Mr. William Hitz, Asst. U.S. Atty., with whom Messrs. Leo A. Rover, U.S. Atty., William J. Peck, Asst. U.S. Atty., and John P. Witsil, Sp. Asst. to U.S. Atty., Washington, D.C., were on the brief for appellee.  Messrs. Charles M. Irelan, U.S. Atty., Joseph M. Howard, William E. Kirk, Jr., and William R. Glendon, Asst.U.S.Attys., Washington, D.C., at time record was filed in Case No. 11,341, also entered appearances for appellee therein.  Messrs. Charles M. Irelan, U.S.Atty., and William R. Glendon, Asst.U.S.Atty., Washington, D.C., at time record was filed in Case No. 11,688, also entered appearances for appellee therein.
Before CLARK, MILLER and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted on eight counts of an indictment charging her with making false statements to an agency of the United States in violation of Section 1001 of Title 18 of the U.S. Code.1  The errors urged on these appeals relate to the admission of certain evidence, to the presence of employees of the Federal Government on both the grand jury which indicted appellant and the petit jury which convicted her, to the failure of the trial Court to instruct the jury on the elements of Communist Party membership with the degree of specificity requested by appellant, to the Court's refusal to give an 'informer' instruction in the form submitted by appellant, and to the denial of appellant's motion for a new trial based on allegedly newly discovered evidence.


2
Upon weighing appellant's claims and examining the records we find that all of the contentions made by appellant are insubstantial.  There is no reversible error and the judgment of conviction and the order denying the motion for a new trial must be and hereby are


3
Affirmed.



1
 62 Stat. 749 (1948), 18 U.S.C. § 1001 (Supp. 1952)